Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 10, 2019 and October 22, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because the reference numbers 10, 11, 12, 13, 20, 21, 22, 30, 40, 40a, 40b, 42, 60, 70, 71, 72, 73, 81, 82 and 90 are all associated with an empty black box which should have a corresponding label. For example, an empty black box 10 should be labeled as -- housing --.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
The disclosure is objected to because of the following informalities:
 	On page 4, paragraph [0006], line 2, “is s” should be -- is --.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoru (JP 2017-168857) in view of Nagahashi et al. (U.S.P. 6,784,972).
 	As to claims 1 and 10, Satoru discloses, in Fig. 1, an inspection apparatus configured to inspect a target object (W), comprising: an inspector (22) configured to perform an inspection of an electrical characteristic upon the target object (W); a gas flow source (see arrows inside a chamber 2) provided within the inspector (22) and configured to generate a gas (air) flow which cools an inside of the inspector (22); a position adjuster (21, 23-26, hereinafter stage) configured to place the target object (W) thereon and perform a position adjustment between the placed target object (W) and the inspector (22); a housing (2) which accommodates the inspector (22) and the position adjuster (stage) in a same space; and a circulation device (4) configured to circulate a gas by the gas flow source between the inside of the inspector (22) and a region where the position adjuster (stage) is located within the space, the circulation device (4) including a foreign substance remover (42) configured to remove a foreign 
 	As to claim 2, Satoru discloses, in Fig. 1, the position adjuster (stage) is disposed under the inspector (22), the circulation device (4) is configured to allow the gas (air) within the inspector (22) to be exhausted from one end (right end of the chamber 2) of the inspector (22), to pass through following regions (A), (B) and (C) and to be sucked into the inspector (22) through the other end (left end of the chamber 2) of the inspector (22), and wherein (A) First region (right portion of the chamber 2): a region near the one end of the inspector (22) at a lateral outside of the position adjuster (stage); (B) Second region (middle portion of the chamber 2): a region under the position adjuster (stage); (C) Third region (left portion of the chamber 2): a region opposite from the first region with the position adjuster therebetween. It is noted that the air would be spread all over the chamber 2 from the intake port 2a and the exhaust port 2b.  	As to claim 3, Satoru discloses, in Fig. 1, another gas flow source (i.e., air flowed in the middle portion of the chamber 2) configured to generate a gas (air) flow in the second region (middle portion of the chamber 2).  	As to claims 4 and 11, Satoru, as modified, discloses the claimed invention except for the cooler is provided in the second region. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed 
 	As to claims 5 and 12, Satoru, as modified, discloses in Fig. 1, the foreign substance remover (42) is provided at a boundary between the second region (middle portion of the chamber 2) and the third region (left portion of the chamber 2).  	As to claims 6 and 13, Satoru, as modified, discloses all of the limitations in the claims except for the circulation device has a rectifying plate disposed at a corner of the space of the housing. However, as seen from the Fig. 6, the construction of the fan (for example the fan 43 of the circulation device 4) that protrudes into the housing (2) would act as a rectifying plate. 	As to claims 7 and 14, Satoru, as modified, discloses, in Fig. 1, the inspector (22) is provided with a suction opening (2a) through which the gas (air) is introduced into the inspector (22) and an exhaust opening (2b) through which the gas (air) is exhausted from the inspector (22), and the cooler (52) is provided near the exhaust opening (2b) within the inspector (22).  	As to claims 8 and 15, Satoru, as modified, discloses in Fig. 1, the inspector (22) is provided with a suction opening (2a) through which the gas (air) is introduced into the inspector (22) and an exhaust opening (2b) through which the gas (air) is exhausted from the inspector (22). Satoru does not disclose that the foreign substance remover is provided near the exhaust opening within the inspector. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange the foreign substance remover in any position as long as it would . 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Udagawa et al.	7,416,574	Filter Apparatus, Exposure Apparatus, and
 						Device-Producing Method.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/MINH N TANG/Primary Examiner, Art Unit 2867